                            United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

U.S. BANK NATIONAL ASSOCIATION                    §
AS LEGAL TITLE TRUSTEE FOR                        § Civil Action No. 4:16-CV-498
TRUMAN 2016 SC6 TITLE TRUST                       § (Judge Mazzant/Judge Nowak)
                                                  §
v.                                                §
                                                  §
LILLIE RUTH HARRIS

                  MEMORANDUM ADOPTING REPORT AND
           RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

        Came on for consideration the report of the United States Magistrate Judge in this action,

this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

On November 7, 2018, the report of the Magistrate Judge (Dkt. #56) was entered containing

proposed findings of fact and recommendations that Plaintiff U.S. Bank National Association as

Legal Title Trustee for Truman 2016 SC6 Title Trust’s (“Plaintiff”) “Third Motion for Default

Judgment Against Defendant Lillie Ruth Harris” (Dkt. #50) be granted and that default judgment

be entered for Plaintiff.

        Having received the report of the United States Magistrate Judge, and no objections thereto

having been timely filed, this Court is of the opinion that the findings and conclusions of the

Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

conclusions of the Court.
.
            It is, therefore, ORDERED that Plaintiff’s “Third Motion for Default Judgment Against

    Defendant Lillie Ruth Harris” (Dkt. #50) is GRANTED, and a default judgment shall be entered

    for Plaintiff.

          SIGNED this 13th day of December, 2018.




                                      ___________________________________
                                      AMOS L. MAZZANT
                                      UNITED STATES DISTRICT JUDGE




                                                  2
